DETAILED ACTION
Applicant’s response filed on 9/23/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1 and the cancellation of claim 8 have been made of record.
Claims 1-7 and 9-21 are pending.
Claims 4-7 and 9-21 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 6/23/2021.
Claims 1-3 are under examination to the extent they read on elected sequence of SEQ ID NO: 4, wherein X2 is Aib.
Response to Arguments
Claim Rejections - 35 USC § 103
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Vignati et al. (US 2014/0018291) in view of Rau et al. (US 2015/0258207) is withdrawn in view of applicant’s amendments to claim 1. However, upon further consideration a new ground of rejection is made as necessitated by applicant’s amendments to claim 1.
New Ground of Rejection as Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over DiMarchi et al. (IDS, WO 2016/049190, PCT/US 15/51728) in view of Bowen et al. (US 2013/0058958).
The instantly claimed invention is broadly drawn to an aqueous pharmaceutical formulation comprising (i) a therapeutically effective amount of an incretin-insulin conjugate, (ii) a buffer, (iii) glycerin, (iv) phenol or m-cresol, and (v) L-arginine-HCl, wherein the pharmaceutical formulation has a pH of about 6.9-7.5, wherein the formulation comprises about 1-100 mg/ml of incretin-insulin conjugate, 5-20 mM of the buffer, about 12-20 mg/mL glycerin, about 4-6 mg/ml phenol or cresol and about 5-15 mg/mL of L-arginine HCl and incretin has the structure presented in SEQ ID NO: 4 of claim 2.
DiMarchi et al teach a conjugate between incretin and insulin wherein the incretin comprises structure identical to the instantly claimed incretin (see pg. 40-41 and claims 11 and 19). They teach a pharmaceutical composition comprising the conjugate and a pharmaceutically acceptable carrier (see claim 42). DiMarchi et al do not teach that the pharmaceutical composition comprises about 1-100 mg/ml of incretin-insulin conjugate, 
Bowen et al. teach making protein containing compositions that comprises arginine (either arginine-HCl or arginine either counterion) [0007]. They teach that arginine-HCl reduces viscosity of a protein containing formulation [0009]. They teach that arginine-HCl can be about 10 mM to 1 M in concentration [0009]. It is noted that the molecular weight of arginine HCl is about 210 and therefore, the claimed concentration of arginine HCl (about 2 mg/ml would be1 mM). They teach that the composition can comprise lyoprotectant such as glycerin [0086, 0088]. They teach that a preservative such as phenol or m-cresol can be added to reduce bacterial activity [0091]. They teach that a preservative is used in about 0.1-2% [0108, 0113]. They teach that liquid composition comprises buffer in a concentration of about 1 mM to 100 mM and a pH of 4-8 [0100], wherein a buffer can be histidine buffer or Tris buffer [0112].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a buffer, glycerin, m-cresol and arginine 
Generally, differences in concentrations of components of a formulation including concentration of a buffer, preservative (m-cresol or phenol) or lyoprotectant (glycerin) will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 
Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646